Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 1 of 9




           EXHIBIT A
                Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 2 of 9



1                                 IN THE UNITED STATES DISTRICT COURT

2                                      FOR THE DISTRICT OF ARIZONA

3

4
                                                           Case No. CR-18-422-PHX-SMB
     United States of America
5
                               Plaintiff,                  DECLARATION OF TAMI LOEHRS
6
     v.
7

8
     Michael Lacey, et al.,

                               Defendants.
9

10
     I, TAMI LOEHRS, hereby declare as follows:
11
               Qualifications and Experience
12
               I am a digital forensics expert and owner of Loehrs Forensics, LLC (formerly Loehrs &
13
          Associates), a firm specializing in digital forensics. My offices are located at 1505 North
14

15        Central Avenue, Suite 111, Phoenix, Arizona 85004. I am competent to testify and the

16        matters contained herein are based on my own personal knowledge.

17             I have been working with computer technology for over 20 years and I hold a Bachelor

18        of Science in Information Systems. I have completed hundreds of hours of forensics training
19        including courses with Guidance Software and Access Data. I am an EnCase Certified
20
          Examiner (EnCE), an Access Data Certified Examiner (ACE), a Certified Computer Forensic
21
          Examiner (CCFE) and a Certified Hacking Forensic Investigator (CHFI). I have conducted
22
          over one-thousand forensics exams on electronic evidence including hard drives, cell phones,
23
          removable storage media, security systems, dash cams, and other electronic devices, in
24
          addition to forensically preserving and analyzing on-line data such as cloud storage and social
25
          media platforms. I have conducted seminars on Computer Forensics and Electronic
26

27
          Discovery throughout the United States. In addition, I hold a Private Investigator Agency

28

     DECLARATION OF TAMI LOEHRS - 1
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 3 of 9



1     License in the State of Arizona which requires a minimum of 6,000 hours investigative

2     experience. My Curriculum Vitae is attached as Exhibit A.
3          I have been hired as a digital forensics expert on over one thousand criminal and civil
4
      cases throughout the United States and internationally since the year 2000 and I have
5
      testified over one hundred and twenty-six times as a digital forensics expert in State, Federal
6
      and international Courts.
7
           Role of Loehrs Forensics
8
           I have been retained as a digital forensics expert by counsel for defendants for the
9
      purpose of assisting with matters related to the searching, collecting, analyzing and
10

11    producing of electronic evidence in this case. Specifically, the government has alleged that

12    Defendants facilitated the promotion of prostitution through the use of the website

13    Backpage.com and conspired to commit money laundering. The government seized

14    approximately one-hundred and six (106) servers associated with the operation of
15    Backpage.com and these servers were located in Tucson, Dallas and Amsterdam. Using
16
      industry standard methodologies, techniques and tools, it is the role of Loehrs Forensics to
17
      assist defendants in accessing the Backpage.com data that resides on these servers for the
18
      purpose of corroborating or refuting the government’s allegations.
19
           I have reviewed discovery materials produced by the government including, but not
20
      limited to, evidence chain of custody forms regarding items collected from 202 S. Tucson
21
      Blvd, Tucson, AZ on May 3, 2018, 13601 Preston Road, Dallas, TX on May 10, 2018 and 1855
22

23
      N. 6th Avenue, Tucson, AZ on April 6, 2018; photographs; Joint Status Reports with exhibits;

24    and the Superseding Indictment.

25         On April 17, 2019, I flew to Pocatello, Idaho to review fourteen (14) of the servers in the

26    government’s possession. The servers were located on several different tables, with two to

27    three servers stacked on top of each other. During my visit, I was restricted to a visual
28

     DECLARATION OF TAMI LOEHRS - 2
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 4 of 9



1     inspection only and was not permitted to photograph the servers or power them up to

2     determine the configuration of the servers or the nature of the data contained within.
3          On April 23, 2019, I conducted a similar visual inspection of thirty-two (32) servers and
4
      three (3) external hard drives located at the FBI in Phoenix, Arizona. Again, I was not
5
      permitted to photograph the servers or power them up to determine the configuration of the
6
      servers or the nature of the data contained within. Also during that visit, four hard drives
7
      containing digital evidence in this matter were released to me for my review and analysis to
8
      be conducted at the Loehrs Forensics lab.
9
           On May 17. 2019, Loehrs Forensics picked up three boxes of evidence from the offices of
10

11    Bruce Feder and took them to the Loehrs Forensics lab for review and analysis. Those three

12    boxes contain fifty-six (56) hard drives produced by the government that purport to be five

13    (5) of the one hundred and six (106) servers seized from Backpage.com.

14         Summary of Opinions and Conclusions
15         The majority of the electronic data seized from Backpage.com and produced by the
16
      government does not meet minimum industry standards and is completely unusable in its
17
      current form. The issues with the data produced by the government includes, but is not
18
      limited to, the way in which the data was acquired and preserved, the integrity of the data
19
      produced and the ability or lack thereof to access, review and analyze the data.
20
           There are nationally and globally accepted standards for documenting, acquiring and
21
      preserving digital evidence. Some of the most recognized organizations who promote those
22

23
      standards include the International Organization for Standardization (www.ISO.org), the

24    Scientific Working Group on Digital Evidence (www.SWGDE.org), and the National Institute

25    of Standards and Technology (www.NIST.gov). In addition, law enforcement has adopted its

26    own standards for acquiring and preserving digital evidence. Regardless of the organization

27    or agency setting the standards, the methodologies accepted for acquiring and preserving
28

     DECLARATION OF TAMI LOEHRS - 3
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 5 of 9



1     digital evidence are identical in their purpose, to maintain the integrity of the data being

2     acquired and preserved and the government failed to do that in this case.
3          Backpage.com Operations
4
           Based on my review of SA Robinson’s Declaration, Backpage.com relied upon database
5
      servers, image servers and web servers to host the website as it would have appeared to users
6
      on the Internet. No one server contains web pages as they were presented to the user when
7
      the site was active, rather, elements would need to be pulled from multiple servers in order to
8
      generate an ad as it would have been displayed to the user. In fact, a single advertisement on
9
      the website may be constructed of multiple files spread throughout numerous servers and
10

11    hundreds of hard drives. Further, any actions taken with regard to an advertisement, such as

12    removing it, would also be located among multiple files, multiple servers and multiple hard

13    drives all working as a cohesive unit. When any one component of the unit has been damaged

14    or removed, the advertisement and any activity associated with that advertisement, may be
15    lost. This includes, but is not limited to:
16
               •   whether the ad was blocked and when,
17
               •   whether the source of the ad was blocked and when,
18
               •   whether the ad was removed from the website and when,
19
               •   whether the ad was reported to law enforcement and when,
20

21             •   who accessed an ad on the website and what the result was, and

22             •   which individuals were involved in any of these activities.

23         In that regard, it is critical that all Backpage.com servers are acquired and preserved in

24    such a manner so as not to destroy or remove any one of these components and maintain the
25    data in substantially the same state it was in when it was active on the Internet.
26
           Data Acquisition and Preservation
27
           When electronic data becomes evidence in a case, it is up to the forensic examiner to
28
      assess the digital evidence thoroughly to determine the best course of action to take. Digital
     DECLARATION OF TAMI LOEHRS - 4
              Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 6 of 9



1     evidence is fragile and can easily be altered or damaged. Similar to preserving a crime scene,

2     the investigator must protect potential physical evidence from being damaged or destroyed.
3     The investigator cannot just tread through the bloody crime scene in street shoes and pick up
4
      the murder weapon with an ungloved hand, he must assess the situation and plan
5
      accordingly. Careful considerations must also be made with regard to the tools to be used at
6
      the crime scene, the methods in which to acquire and preserve the physical evidence and
7
      careful documentation of the entire process.
8
              Similar considerations must be made when acquiring digital evidence, especially when
9
      that digital evidence consists of a complicated, dynamic system that depends upon multiple
10

11    interconnected servers to keep a website up and running. The simple act of powering down a

12    server incorrectly may forever alter and destroy the integrity of the data that resides within.

13    In addition to considerations on how to approach the preservation of evidence, industry

14    standards require that digital evidence be acquired and preserved in a forensically sound
15    manner so as not to alter, damage or destroy that data but to maintain the integrity of that
16
      data.
17
              When seizing and preserving any electronic media, especially a server, careful
18
      documentation of its current state, running processes, physically mounted items, and damage
19
      should be thoroughly recorded and photographed. Because servers can be extremely volatile,
20
      it is imperative to follow best practices and procedures for each server type and scenario. For
21
      instance, if a server containing potential evidence is powered on, the current processes,
22

23
      network configuration, encryption keys and memory should be captured prior to powering off

24    in the event it contains information crucial to properly analyzing the physical hard disks.

25    Servers that are located powered on should also be properly powered down using the

26    operating system shut down function prior to dismantling any of the physical disks to avoid

27    data loss or damage. Servers that are located powered off should be carefully documented to
28

     DECLARATION OF TAMI LOEHRS - 5
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 7 of 9



1     determine if they are connected to a power source, are warm to the touch that may indicate it

2     was recently powered on,
3          The government has provided very little information, if any at all, as it relates to their
4
      process of acquiring and preserving the Backpage.com data. In that regard, it is unknown
5
      when the data was acquired, what tool or tools it was acquired with, the type of acquisition
6
      conducted, who conducted the acquisition, the name or description of the server being
7
      acquired, which specific hard drive in the server was acquired, the configuration of the server
8
      and/or the hard drive being acquired, whether the data was encrypted or otherwise formatted
9
      in such a way that the integrity of the data could be lost, what processes were running,
10

11    network configurations, verification that the acquisition process was successful or that the

12    data has been verified as an exact duplicate of the original.

13         Additionally, most of the data acquired by the government was not produced in an

14    industry standard format and is not forensically sound. This is tantamount to sending
15    someone a document that cannot be opened in Microsoft Word or Adobe, industry standards,
16
      because the document was created with an unknown program, and then not informing the
17
      person of the program used. Until the unknown program has been identified and obtained,
18
      the document remains inaccessible. Because the data produced by the government is not in
19
      industry standard formats and the government has provided little to no information
20
      regarding their process for acquiring the data, I am unable to access, identify or restore the
21
      data to its original condition and the data remains inaccessible and unusable to defendants in
22

23
      its current form.

24         Integrity of the Data

25         Data integrity refers to the accuracy and consistency of data. Essentially, the data

26    should be in substantially the same condition as it was when it was taken into custody. In this

27    case, the original condition of the Backpage.com data was a working website. That website
28    contained millions of advertisements with images and text that could be viewed on the

     DECLARATION OF TAMI LOEHRS - 6
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 8 of 9



1     Internet, but also contained internal data related to the editing, blocking, removal, payment

2     and reporting of those advertisements. The functionality of the Backpage.com website was
3     dependent upon numerous interrelated servers, each server containing multiple internal hard
4
      drives that also work together as a cohesive unit. If any one of these servers or any single
5
      hard drive within those servers has not been properly acquired and preserved, the
6
      Backpage.com website does not function in its original condition.
7
           The data produced by the government bears no resemblance to the original
8
      Backpage.com website and the integrity of that data has been destroyed in a number of ways.
9
      First, the government has not produced all of the interrelated servers required for the
10

11    Backpage.com website to function. Second, the government has not produced valid forensic

12    images of the hard drives contained within each of those interrelated servers making it

13    impossible to recreate a single server in substantially the same condition as it was when it was

14    seized. Third, the government has provided no information regarding the configuration of
15    the servers or the hard drives within making it further impossible to recreate a single server
16
      in substantially the same condition as it was when it was seized. The data, as it has been
17
      produced by the government, has made it impossible to identify, access or restore the data to
18
      its original condition and the data remains inaccessible and unusable to defendants in its
19
      current form.
20
           Ability to Access the Data
21
           An important element of having industry standards is to ensure the data acquired can
22

23
      be accessed by anyone with the proper tools and expertise. It does not matter how

24    experienced or knowledgeable an expert may be, if data is produced in an unknown format

25    that does not meet industry standards, cannot be accessed using industry standard tools, and

26    no information about that format is provided, the data will be inaccessible and unusable.

27         Although the government produced some of the data using industry standard forensic
28    formats, even that data has proven to be inaccessible and unusable. Many of the forensic

     DECLARATION OF TAMI LOEHRS - 7
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 9 of 9



1     images produced by the government are incomplete, invalid and cannot be read by industry

2     standard forensic tools. Although numerous attempts were made at accessing these forensic
3     images, using numerous industry standard tools, none were successful and the data remains
4
      inaccessible and unusable in its current form.
5
           Conclusions
6
           The data seized by the government in this case is unique because Backpage.com was a
7
      working website that relied upon an extensive, complicated system of interconnected servers
8
      in order to function. However, the government did not document the system before taking it
9
      down, they did not document their processes for acquiring and preserving the evidence, they
10

11    did not acquire the devices using industry standard methodologies or formats, and they did

12    not produce all of the necessary data to restore the Backpage.com website. Rather, the

13    government has produced only some bits and pieces of a complex integrated system, some of

14    which are broken, with no documentation or information on how it was running when they
15    seized it or the tools and methodologies they used to acquire it. This is tantamount to buying
16
      a large piece of unassembled furniture but realizing you don’t have all the parts, or the
17
      instructions on how to build it, or pictures of the final product, or the specialty tools required
18
      for the proprietary hardware required to put it all together.
19
           The data seized from Backpage.com and produced by the government is undocumented,
20
      incomplete, broken, inaccessible and unusable. In its current form, the data produced by the
21
      government does not meet industry standards and the integrity of the data has been altered
22

23
      and/or destroyed.

24                 DATED August _5_, 2019.

25

26

27
                                                          Tami Loehrs, CCFE, CHFI, EnCE, ACE
28

     DECLARATION OF TAMI LOEHRS - 8
